Citation Nr: 1038983	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-31 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chronic 
mechanical back pain ("low back disability").

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1980 
to January 1983.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

A new claim for a total disability rating based on 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the claims on their underlying merits, the 
Board finds that additional development is required.  

First, the AMC must attempt to obtain any outstanding VA 
treatment records.  The Board's review of the claims file reveals 
that the Veteran's last VA treatment session was at the Nashville 
VA Medical Center (VAMC), dated in March 2007.  It is unclear 
whether the RO attempted to obtain any more recent VA treatment 
records since March 2007 that are pertinent to the respective low 
back, fibromyalgia and chronic fatigue syndrome claims.  So, at 
minimum, VA needs to obtain all of his relevant treatment records 
from the Nashville VAMC, including any dated since March 2007.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because it 
is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  On 
remand, the AMC must make an effort to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them would 
be futile.  The Veteran should also be apprised of the latter 
situation, if it arises.  

Second, the AMC must also arrange for a more recent VA 
compensation examination to assess the current nature and 
severity of the Veteran's low back disability.  The last VA 
compensation examination of the Veteran's service-connected low 
back disability was provided in February 2005, so over 5 years 
ago.  Following that last examination, further VA treatment 
records of neurological consultations, dated in December 2005 and 
April 2006, show conflicting evidence both diagnosing and ruling 
out diagnoses of peripheral neuropathy in his lower extremities.  
A February 2007 VA treatment record again shows an impression of 
peripheral neuropathy.  During the several years following the 
last VA examination, the Veteran's low back disability may have 
worsened so as to support assigning a higher initial rating 
and/or a separate rating for associated neuropathy/radiculopathy.  
The Veteran has also continued to assert that continuing pain in 
his lower back adversely affects his quality of life, and he is 
competent to assert pain since this is within the realm of lay 
experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
38 C.F.R. § 3.159(a)(2).  

Therefore, the Board finds that another VA examination is needed 
to reassess the severity of the Veteran's low back disability.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  Given the passage of these 
several years since the low back disability was last evaluated, 
and intervening evidence of possibly changing nature and severity 
of the disability, a more recent VA examination is needed to 
reassess the severity of the low back disability.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Also see 
Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 
(April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to assist in the 
search for his VA treatment records by 
specifying dates, locations, and providers 
of treatments at VA facilities.  After 
allowing an appropriate time for response, 
contact the VA Tennessee Valley Healthcare 
System in Nashville, Tennessee to obtain 
all of his relevant treatment records, 
especially any dated from March 2007.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, this 
must be documented in the claims file and 
the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.	Schedule the Veteran for an 
appropriate VA examination to reassess the 
severity of his low back disability.  
He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his pending claim for a 
higher rating for this disability.  The 
examination must include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
and other history.

3.	Then readjudicate the claims on their 
underlying merits in light of the 
additional evidence.  If these respective 
claims are not granted to the Veteran's 
satisfaction, send him another SSOC and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



